Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 1 of 22



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

  S.F. and R.F. individually and on behalf of
  J.F., a minor

         Plaintiffs,
  vs.                                                               CASE NO:

  NOVA SOUTHEASTERN UNIVERSITY, INC.
  d/b/a NSU UNIVERSITY SCHOOL,

        Defendant.
  ___________________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW, Plaintiffs, S.F., and R.F., by and through the undersigned counsel, and in

  accordance with the applicable Florida Rules of Civil Procedure, and hereby sues the defendant,

  NOVA SOUTHEASTERN UNIVERSITY, INC. d/b/a NSU UNIVERSITY SCHOOL, alleges

  as follows:

                                                PARTIES

         1.      The Plaintiff, S.F., is an individual sur juris who resides in Broward County,

  Florida, and the father of J.F.

         2.      The Plaintiff, R.F., is an individual sur juris who resides in Broward County,

  Florida, and the mother of J.F.

         3.      The Plaintiff, J.F., is a nine (9) year old child, who resides in Broward County,

  Florida, and was a student of the NSU University School between January 7, 2019 – November

  4, 2019 and is otherwise sur juris.

         4.      The Defendant, NOVA SOUTHEASTERN UNIVERSITY, INC. d/b/a NSU

  UNIVERSITY SCHOOL (hereinafter “NSU”) is a not for profit corporation in the State of

  Florida and owns and operates a private school known as the NSU University School (hereinafter
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 2 of 22
                                                                              S.F. and R.F., et al v. NSU
                                                                                               Complaint
                                                                                            Page 2 of 22

  “U School”) which is located on the NSU campus at 3375 SW 75 Avenue, Ft. Lauderdale,

  Florida 33314. NSU and the U School are recipients of federal funding.

                                    JURISDICTION AND VENUE

          5.       Jurisdiction for this action vests pursuant to 42 U.S.C. § 12131 for claims brought

  under the Americans with Disabilities Act of 1990; 29 U.S.C. § 794, for claims brought under

  Section 504 of the Rehabilitation Act of 1973 and 42 U.S.C. §§ 1983 & 1988 for violations of

  S.F., R.F. and J.F.’s civil rights; and the District Court’s pendent jurisdiction over the state claims

  alleged, which arise out of the same operative facts and circumstances.

          6.       Venue for this action lies pursuant to 28 U.S.C. § 1391(b) in that the Defendant is

  located in the judicial district and the cause of action accrued in the judicial district.

                                         GENERAL ALLEGATIONS

         7.        This action arises out of the negligent and discriminatory actions at the U School.

         8.        This is also a breach of contract action.

         9.        U School serves students from Kindergarten through 12th grade.

         10.       U School purports to provide a personalized approach to education, providing

 each student with an individualized instructional approach to ensure that each student can access

 the curriculum.

         11.       The students also have access to college level resources because of the school’s

 location on NSU’s campus and the school’s relationship with NSU.

         12.       U School further advertises that it offers students “learning by doing” which

 provides students with hands on activities that enrich their academic life and help them “grow into

 confident leaders and critical thinkers.”




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 3 of 22
                                                                          S.F. and R.F., et al v. NSU
                                                                                           Complaint
                                                                                        Page 3 of 22

          13.    U School is accredited by the Southern Association of College and Schools,

  Florida Council of Independent Schools, and the Florida Kindergarten Council. U School is also

  a member of the National Association of Independent Schools, the Educational Records Bureau,

  the College Entrance Examination Board, the National Association for College Admission

  Counseling and the National Association of Laboratory Schools.

          14.    The Plaintiffs were relocating to Broward County, Florida mid-2018-2019 school

  year.

          15.    The Plaintiffs invested a significant amount of time and resources into finding an

  appropriate school for J.F. in Florida.

          16.    J.F. is extremely bright, academically gifted, sweet natured, eager to please and

  very interested in learning. He is also a child with severe deficits in recognizing social and

  emotional cues; perseveration and rigidity; along with emotional dysregulation all of which

  sometimes manifested themselves in oppositional type behaviors and sensory overloading.

          17.    The Plaintiffs had several long discussions with U School about J.F., the

  manifestations of his disabilities, and his daily needs. They also discussed the private providers

  working with the family and the types of medications and therapies that were being utilized to

  address J.F.’s needs. The U School indicated that they were ready, willing and able to accept J.F.

  and address all his needs, including his unpredictable behaviors. U School also agreed to work

  cooperatively with the Plaintiffs to ensure that J.F. would be successful.

          18.    On October 11, 2018, U School accepted J.F. into their program for the remainder

  of the 2018-2019 school year.

          19.    An Enrollment Contract was entered into by the parties.

          20.    J.F. began school at U School on January 7, 2019.


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 4 of 22
                                                                           S.F. and R.F., et al v. NSU
                                                                                            Complaint
                                                                                         Page 4 of 22

         21.     J.F. entered the 2nd grade.

         22.     Overall, for the remainder of the 2018-2019 school year, J.F. did very well.

         23.     There were, however, some instances of adjustment and frustration.

         24.     J.F. was also bullied by other students; one student consistently and repeatedly.

         25.     In response to the challenges, Plaintiffs requested permission to bring in private

  behavior support, referred by Plaintiff’s private neuropsychologist, at Plaintiff’s own expense to

  address these issues via intervention and facilitation.       U School refused, allowing only

  observation by the private providers.

         26.     At the end of the school year, and after a significant financial donation to the

  school, U School agreed to a meeting with R.F., the private neuropsychologist and the private

  behaviorist who all provided specific guidance to the second grade faculty, administrators and

  guidance counselors regarding how to better support J.F. U School reconfirmed that they were

  ready, willing and able to address J.F.’s needs and work cooperatively with the family to ensure

  J.F. was successful.

         27.     U School further agreed to reconvene a similar meeting but with the third-grade

  teachers to ensure J.F. would be successful for 2019-2020 school year.

         28.     For the most part, the remainder of the 2018-2019 school year was successful, and

  the family was eager to return for the 2019-2020 school year. J.F. was promoted to the third

  grade and U School seemed eager to have J.F. return to school.

         29.     A second enrollment contract was entered into for the 2019-2020 school year.

         30.     Over the summer of 2019, J.F. received significant additional medical diagnoses

  including Lyme disease and pediatric autoimmune neuropsychiatric disorders (PANDAS)

  associated with streptococcus. PANDAS syndrome involves sudden and often major changes in


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 5 of 22
                                                                         S.F. and R.F., et al v. NSU
                                                                                          Complaint
                                                                                       Page 5 of 22

  personality, behavior, and movement in children following an infection involving Streptococcus

  pyogenes.

         31.     Shortly after the diagnosis, at a meeting with U School, R.F disclosed this new

  information to U School.

         32.     J.F.’s private neuropsychologist and private behaviorist, also present again at a

  meeting with U School, explained what was expected related to changes in medication and

  possible side effects. The family sought to continue the partnership with U School to work with

  J.F. as adjustments to medications were made and therapies were introduced. U School again

  stated that they were ready, willing and able to address J.F.’s needs even with this new

  information.

         33.     Increases in unwanted behaviors were expected and discussed at length with U

  School. Specifically, the private neuropsychologist, private behaviorist and R.F. offered

  additional guidance as to effective protocols, already being used consistently at home, to address

  any unwanted behaviors and to help J.F. be successful.

         34.     With the promise of future donations, U School agreed finally to allow the private

  behaviorist to be present at the U School on a limited basis - during lunch and recess - to help

  facilitate successful behaviors and to intervene, when necessary, to address any unwanted

  behaviors that were observed.

         35.     Occupational Therapy needs were also discussed. Ultimately, U School stated that

  they had their own Occupational therapist (OT), an employee of NSU, who was ready, willing

  and able to address J.F.’s needs and provide him the necessary supports. U School refused to

  allow the private OT (referred by the private neuropsychologist and the private behaviorist) to

  provide services to J.F. at U School. However, since the private OT had evaluated already J.F


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 6 of 22
                                                                         S.F. and R.F., et al v. NSU
                                                                                          Complaint
                                                                                       Page 6 of 22

  and identified J.F’s most pressing needs, the private OT shared the evaluation with the NSU OT

  so that she would have the most up to date information and be best able to provide the necessary

  supports for J.F.

         36.     Simultaneous to this meeting, the family was approached again about donating

  money to U School, this time by U School’s Head of School, William Kopas (hereinafter “Dr.

  Kopas”). When R.F. suggested that any gift given should be unrestricted and asked how best

  their donation might be employed, Dr. Kopas indicated their donation would go towards

  professional development programs for teachers to “help children like J.F.”

         37.     Accordingly, R.F. and S.F. not only donated significant money again but

  promised also to make a similar donation every year that J.F. was in lower school and to increase

  the gift when J.F. entered middle school. In fact, Dr. Kopas asked Plaintiffs to memorialize the

  pledge by contract with which request Plaintiffs complied.

         38.     The family was cautiously optimistic and began the 2019-2020 school hopeful.

         39.     As expected, when J.F.’s medications were changed, J.F. showed signs of

  struggling.

         40.     In September, J.F. was sent to the office regularly for “problem” behaviors.

  Rather than address his needs in the classroom, using the guidance given by the private

  neuropsychologist and private behaviorist, the teachers would send J.F. to the office. Removing

  J.F. from the classroom not only resulted in J.F. missing direct instruction from his teachers but

  also was punishing J.F. for behaviors which were a clear and anticipated manifestation of his

  disability. Being removed from the classroom, as a disciplinary removal, was embarrassing for

  J.F. and impacted his self-esteem and self-image.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 7 of 22
                                                                          S.F. and R.F., et al v. NSU
                                                                                           Complaint
                                                                                        Page 7 of 22

            41.   Rather than address his needs, U School separated and isolated J.F. repeatedly and

  regularly.

            42.   Once in the office, appropriate interventions were not utilized. A few times, the

  administration did contact the private behaviorist (at the expense of the parents), but the staff in

  the office did not implement appropriate behavior interventions, and instead escalated and

  reinforced the unwanted behaviors. For example, Dr. De La Fuente, the lower school Vice

  Principal, told J.F. that if he did not “calm down”, she would take pictures/videos of him and

  send them to his parents. Which she, in turn, did. Dr. De La Fuente took pictures of J.F. during

  a meltdown and sent them to the family. This was neither a therapeutic response nor was it an

  appropriate behavioral intervention. This was humiliating for J.F.

            43.   By being removed to the office for manifestations of his disability J.F. learned

  quickly that when he was frustrated or uncomfortable, he could “misbehave” and he would be

  sent to the office, thereby allowing him to escape the uncomfortable situation. This reward of

  escape only reinforced the unwanted behaviors.

            44.   In late September, an episode occurred at lunch in the presence of his private

  behaviorist. J.F. started to get upset because he was embarrassed. His private behaviorist

  removed him swiftly and subtly to the nurse’s office (across from the cafeteria) so that she could

  support him while he calmed down. While with the nurse, outside the view of any students or

  teachers, J.F. was placed in a therapeutic safe hold. Immediately thereafter, not yet able to calm

  down, J.F. locked himself in a bathroom and attempted to flush a school walkie talkie in the

  toilet.




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 8 of 22
                                                                          S.F. and R.F., et al v. NSU
                                                                                           Complaint
                                                                                        Page 8 of 22

            45.   Once the appropriate behavior interventions were implemented, J.F. was able to

  calm down and return to class and finish out the rest of the day without further incident. The

  Plaintiffs paid for the replacement cost of the walkie talkie.

            46.   The family continued to attempt to work with the school and requested again for

  their private OT to be allowed to come into school and work directly with J.F. on self-regulation.

  U School continued to refuse, insisting that its on-site NSU OT was equipped to address all of

  J.F.’s needs.

            47.   Despite all the efforts by the parents and the private professionals employed by

  the family to assist U School, J.F. continued to be removed from the class and be isolated in the

  office.

            48.   It was also discovered that he was being bullied daily by the same student who

  had bullied him the year before. Complaints about this bullying were made to the administration

  at U School.

            49.   U School became increasingly less communicative with the family.

            50.   One significant incident occurred when the two guidance counselors, who were

  present during the training meetings with U School faculty and administrators, R.F., the private

  neuropsychologist and private behaviorist, pulled J.F. into their office and confronted him,

  without his parents present, regarding an allegation made by an elective teacher of J.F., who had

  not been briefed by U School administrators, guidance counselors and faculty of J.F’s disabilities

  or the extensive private supports shared with U School by Plaintiffs.

            51.   Like many children with behavioral issues, J.F. complained to this elective

  teacher about his behaviorist. Rather than utilize the protocols set up to address such

  issues/complaints, including contacting the parents, these counselors circumvented the


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 9 of 22
                                                                           S.F. and R.F., et al v. NSU
                                                                                            Complaint
                                                                                         Page 9 of 22

  communication chain established with the family and the school team working with J.F. When

  an inquiry was made about why the protocols were abandoned, the family was told that the

  complaint needed to be investigated and reported to the Department of Children and Families, if

  necessary. The parents felt threatened and intimidated.

         52.     Another incident involved a morning room teacher, also not briefed by U School

  administrators, guidance counselors and faculty of J.F’s disabilities or the extensive private

  supports shared with U School by Plaintiffs. This teacher was responsible for watching J.F. on an

  almost daily basis before the regular school day began. Yet, this teacher was not made aware of

  J.F.’s needs or manifestations of his disabilities. As a result, the teacher caused J.F. to have a

  completely avoidable melt down. J.F. absconded and was later found hiding in a bathroom. Why

  the teacher was not informed of his needs was never explained.

         53.     After several of these types of incidents occurred, another meeting was scheduled

  at the behest of the Plaintiffs, the private neuropsychologist and the private behaviorist for

  October 10, 2019 so that a wider circle of the U School community could be informed of J.F.’s

  needs and medical challenges.

         54.     Again, at their own expense, the family’s private therapeutic team created

  consumable forms that contained information about J.F. and his needs entitled, “J. F.’s Guide to

  Success”. These guides were to be given out to anyone who would be working with J.F. moving

  forward.

         55.     Around this same time, J.F. also began reporting that he was being bullied. Every

  day during recess, the bulling student initiated a special game of tag (for which she had a

  “secret” name referencing J.F.) where the other students would not be allowed to play if they

  were friends with J.F or tried to include J.F.. Or, the bully directed the other students to only tag


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 10 of 22
                                                                         S.F. and R.F., et al v. NSU
                                                                                          Complaint
                                                                                     Page 10 of 22

  J.F. even though he was not “allowed” to play. The bullying was observed and reported by more

  than one of J.F.’s private behaviorists on several different occasions. Reports were also made by

  J.F. and his parents. U School did nothing to stop the bullying and allowed the games to continue

  during recess.

         56.       This was particularly heartbreaking for J.F. since U School faculty told him

  repeatedly that if he calmly used his words to express his hurt or frustration about a situation,

  then they would help and protect him. They never did. Instead, U School’s Head of Lower

  School, Donna Tobey, and U School’s guidance counselor told R.F. specifically that the bully

  merely had been instructed on “how to be nice to people you don’t like.”

         57.       In this heightened context of J.F. cycling through different medications, being

  bullied and left unprotected, another incident occurred at the end of October 2019. NSU’s OT

  embarrassed J.F. in front of the bully on the way to his occupational therapy session. This is the

  same NSU OT who indicated that she would be able to handle any of J.F.’s needs, especially

  helping him with self -regulation. Rather than use appropriate behavior interventions, and help

  him with self-regulation, the OT instead escalated J.F.’s behavior. Specifically, she dismissed his

  feelings and called for Dr. De La Fuente, in her capacity as disciplinarian. Once again, Dr. De La

  Fuente failed to use appropriate interventions and instead escalated J.F. who responded verbally

  and inappropriately attempted to destroy property.

         58.       As U School was well aware, J.F. has significant processing deficits that make it

  impossible for him to express himself appropriately when he is upset and frustrated.

         59.       The NSU OT was the “expert” tasked with helping J.F. express himself

  appropriately and learn coping and self-regulation skills.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 11 of 22
                                                                          S.F. and R.F., et al v. NSU
                                                                                           Complaint
                                                                                      Page 11 of 22

         60.     Despite the parents’ disappointment with how U School handled the incident, the

  parents insisted that J.F. be held accountable and asked that J.F. be given the same consequence

  as a student without disabilities – which turned out to be a suspension. The suspension resulted

  in J.F. missing the very exciting Halloween events at school on October 31, 2019 to which J.F.

  was looking forward to attending. U School acknowledged that missing these events was a

  significant consequence and punishment for J.F.

         61.     J.F’s first day back to school after his suspension, November 4, 2019, was also his

  last day at school.

         62.     J.F. was again sent to Dr. De La Fuente’s office, for discipline, toward the end of

  the school day because an assistant teacher, not following the “guide to success”, embarrassed

  J.F. in front of his entire class when he got frustrated by his inability to solve a math problem.

  J.F. responded verbally inappropriately. It was made very clear that publicly shaming J.F. would

  cause an escalation as opposed to following the protocol of pulling him aside and quietly

  reminding him of the “rules” or “what he was working for”.

         63.     Once in Dr. De La Fuente’s office, rather than use appropriate behavior

  interventions, the staff escalated J.F. R.F. was called to the school and when she arrived, she

  witnessed J.F. in a full melt down surrounded by very angry faculty and staff including, Dr.

  Kopas, Donna Tobey and the school’s security officer. J.F. was clearly in pain, he was scared

  and distraught. The tone in the office was one of obvious disgust and disdain for this then 8-year-

  old child. R.F. was quickly able to calm J.F. down and remove him from the office.

         64.     It was clear that U School did not want J.F. to remain in the school.

         65.     However, in an effort to work with the school, R.F. offered to keep J.F. home

  until his medications were stabilized and J.F.’s doctors had cleared J.F to return to school to U


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 12 of 22
                                                                           S.F. and R.F., et al v. NSU
                                                                                            Complaint
                                                                                       Page 12 of 22

  School’s satisfaction. The parents also requested that J.F.’s classwork be sent home, but U

  School refused.

         66.     Instead, without any due process, U School expelled J.F. from the school. It

  became clear that there was nothing the family could say to change the school’s position. U

  School had a predetermined plan to remove this student.

         67.     U School then began to justify its actions, after the fact, by fabricating records

  claiming that J.F. was “dangerous” and violated the student handbook.

         68.     Rather than address his needs in an appropriate manner, U School labeled J.F.

  dangerous and told him that he could not return to school.

         69.     The label was not only callous and calculating, it is patently false.

         70.     Despite being saddled with disabilities (about which U School had full

  knowledge), including infections which inflamed his brain to the point that his doctors described

  his brain and body as being “on fire”; despite being bullied by other students and unprotected by

  U School, despite being triggered continually by U School instead of supported therapeutically;

  despite U School failing to offer supports to J.F. on their own volition and then failing to follow

  the guidance offered to them by J.F.’s expert private providers at Plaintiffs’ own expense; despite

  being shamed and punished for manifestations of his disabilities,– J.F never harmed any U

  School or NSU student, administrator, faculty member or otherwise employee,. Moreover, J.F.

  never had a significant outburst in front of another U School or NSU student. J.F. was never

  dangerous.

         71.     This labeling as “dangerous” is contradicted by U School’s own documentation

  that states J.F. is sweet, kind and eager to please and is also contradicted by the verbal statements




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 13 of 22
                                                                           S.F. and R.F., et al v. NSU
                                                                                            Complaint
                                                                                       Page 13 of 22

  of U School employees. The label also fails to acknowledge how hard J.F. was working to get

  through the school day and not engage in “unwanted” behaviors.

         72.     This labeling will have long term and irreversible impacts for J.F.’s entire

  academic career.

         73.     The parents, through counsel, requested a copy of J.F.’s educational file to ensure

  no disparaging or otherwise discriminatory information was contained in the file. To date, U

  School has refused.

         74.     The failures of U School and its staff constitute deliberate indifference and

  discrimination.

         75.     J.F. has been traumatized by his experiences at U School, the long-term impacts

  of which are not yet known. He has suffered humiliation and embarrassment.                  He feels

  stigmatized, different, isolated and punished.

         76.     Not only has U School refused to provide J.F with any academic instruction since

  November 2019 but U School also has held the defamatory and fabricated records of J.F. hostage

  such that J.F has not been able to apply to another private school.

         77.     As a result of U School’s refusal to give J.F. the fresh start to which he is entitled,

  J.F. is being home schooled, at great expense to Plaintiffs.

         78.     U School receives federal funds for which it contracts to not discriminate.

         79.     On December 20, 2019, the parents asked NSU to investigate the discriminatory

  and retaliatory actions taken by U School. This request was simply ignored or denied. No

  response was ever received.

         80.     J.F.’s exclusion from U School caused emotional and psychological damages to

  J.F.


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 14 of 22
                                                                          S.F. and R.F., et al v. NSU
                                                                                           Complaint
                                                                                      Page 14 of 22

         81.     J.F. has not received any academic instruction or support from the U School since

  his removal on November 4, 2019.

         82.     The U School failed to provide the requisite level of support, training and

  interventions to ensure J.F. would be safe while on school campus.

         83.     The staff’s gross negligence, indifferent and reckless conduct, along with the

  failure of U School to properly address J.F.’s needs was a breach of contract and has caused J.F.

  to experience severe psychological injuries, including but not limited to the humiliation,

  embarrassment, isolation, loss of faith, increased problem behaviors and feelings of low self-

  worth, low self-esteem, anxiety, and the loss of capacity for the enjoyment of life. These injuries

  suffered were severe and continuing.

         84.     U School had a duty to operate said school with reasonable care and for the

  protection and safety of those students who were actively attending said institution.

         85.     U School further breached its duty under a contract to educate J.F. free from

  discrimination and retaliation.

         86.     Plaintiff, J.F., by and through his parents, and S.F. and R.F. have engaged

  Disability Independence Group, Inc. to represent them in this action and who are obligated to

  pay reasonable fees for their services and costs related thereto.

                                    COUNT I
           VIOLATION OF TITLE III OF THE AMERICAN DISABILITIES ACT

         87.     Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 86 of the

  Complaint as if fully set forth herein.

         88.     J.F. is a person with a disability as defined by the Americans with Disabilities Act

  (ADA) as he has a physical or mental impairment that substantially limits one or more major life



    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 15 of 22
                                                                          S.F. and R.F., et al v. NSU
                                                                                           Complaint
                                                                                      Page 15 of 22

  activity. 42 U.S.C. §§ 12131–12165.

         89.     The Defendant is a place of public accommodation and therefore subject to Title

  III of the ADA.

         90.     The ADA provides a clear and comprehensive national mandate for the

  elimination of discrimination against individuals with disabilities. 42 U.S.C. § 12101(b)(1)&(2).

         91.     The ADA requires that “No individual shall be discriminated against on the basis

  of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

  advantages, or accommodations of any place of public accommodation by any person who owns,

  leases (or leases to), or operates a place of public accommodation..” 42 U.S.C. § 12182.

         92.     Excluding children from U School because of a disability and not accommodation

  the student while in school is exactly the type of discrimination and segregation the ADA and its

  amendments aim to prevent and specifically prohibit.

         93.     U School discriminated against J.F. in violation of the ADA on the basis of his

  disabilities by failing accommodate him, provide the requisite supports and services to keep him

  safe at school, and then expelling him.

         94.     The actions and omissions of the District were done with deliberate indifference

  to the rights of J.F. and his parents, and as such, the Plaintiffs are entitled to damages for their

  injuries as a result of these discriminatory actions and removal.

         WHEREFORE, S.F., R.F., individually and on behalf of J.F., respectfully request this

  Court to declare the actions of the Defendant violated the Americans with Disabilities Act, issue

  a permanent injunction enjoining the Defendant from discriminating against students with

  disabilities and awarding Plaintiffs’ attorneys’ fees, costs and expenses incurred in this matter

  and for such further relief as the court deems just and equitable.


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 16 of 22
                                                                             S.F. and R.F., et al v. NSU
                                                                                              Complaint
                                                                                         Page 16 of 22

                                      COUNT II
                   SECTION 504 OF THE REHABILITATION ACT OF 1973
                                    29 U.S.C. § 794(a)

          95.    Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 86 of the

  Complaint as if fully set forth herein.

          96.    Plaintiffs further allege that J.F. has a disability that substantially limits one or

  more major life activities and is a person with a disability under Section 504 of the Rehabilitation

  Act, as amended. See 29 U.S.C. §706(8).

          97.    J.F. is otherwise qualified under section 504 of the Rehabilitation Act because he

  met the essential eligibility requirements of the Defendant at all times material hereto.

          98.    Defendant is a recipient of federal financial assistance.

          99.    The Defendant’s policies, practices and procedures violated the Plaintiffs’ rights

  under Section 504 of the Rehabilitation Act by discriminating against the Plaintiff because of his

  disability.

          100.   Repeatedly disciplining and removing J.F. from his classroom for identified and

  known problem behaviors, resulted in an escalation of those behaviors, which lead to more

  removals which ultimately lead to trauma, a dislike for learning, a decrease in self-esteem and

  self-image and expulsion from U School.

          101.   The Defendant has discriminated against J.F. in violation of Section 504 of the

  Rehabilitation Act on the basis of his disabilities and successfully excluded J.F. from the U

  School.

          102.    As a result of the Defendant’s violations, J.F. and his parents continue to be

  harmed.

          103.   The actions of the Defendant and its agents were done with deliberate indifference


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 17 of 22
                                                                            S.F. and R.F., et al v. NSU
                                                                                             Complaint
                                                                                        Page 17 of 22

  to the rights of J.F., and his parents, and as such, the Plaintiffs are entitled to damages for their

  injuries.

          WHEREFORE, S.F., R.F., individually and on behalf of J.F., respectfully pray that this

  Court grant the following relief against the Defendant, including entering a declaratory

  judgment, pursuant to Rule 57 of the Federal Rules of Civil Procedure, stating that the

  Defendants actions and inactions have subjected J.F. to discrimination in violation of Section

  504 of the Rehabilitation Act permanently enjoining the Defendant from any practice, policy

  and/or procedure which would deny students with disabilities equal access to and benefit of the

  Defendants services, award damages, reasonable costs, attorneys’ fees and any other relief this

  court deems necessary and appropriate.

                                            COUNT III
                                           RETALIATION

          104.   Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 86 of the

                 Complaint as if fully set forth herein.

          105.   Retaliation is prohibited under the ADA. 42 U.S. Code § 12203.

          106.   The definition of retaliation is found in the implementing regulations of the

  Americans with Disabilities Act at 28 CFR 36.206.

          107.   Plaintiffs allege that the Defendant’s use of threating to contact the Department of

  Children and Families and fabricating records stating that this student was “dangerous” were

  done in direct response and in retaliation for the parents’ strong efforts to advocate for J.F.

          108.   A prima facie case for retaliation consists of four elements: 1) the plaintiff

  engaged in legally protected activity; 2) the defendant knew about the plaintiff’s exercise of this




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 18 of 22
                                                                           S.F. and R.F., et al v. NSU
                                                                                            Complaint
                                                                                       Page 18 of 22

  right; 3) the defendant then took an action adverse to the plaintiff; and 4) the protected activity

  and the adverse action are causally connected.

          109.   In this case, advocating for J.F. is a legally protected action. The Defendant was

  aware of the family’s advocacy and in response the Defendant and its agents threated to contact

  the Department of Children and Families and after they had made the decision to remove the

  student from their school, fabricated information stating that the child was “dangerous” in an

  effort to cover up their discriminatory removal of J.F. from the U School.

          110.   Plaintiffs have suffered severe emotional distress due to Defendant’s retaliatory

  acts.

          WHEREFORE, S.F., and R.F., individually and on behalf of J.F., demand judgment

  against the Defendant for damages, together with their attorney's fees and costs, and such further

  relief as the court deems just and equitable.

                                             COUNT IV
                                            NEGLIGENCE
          111.   Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 86 of the

  Complaint as if fully set forth herein.

          112.   At all times material, the U School owed a duty to J.F. to use reasonable care to

  ensure J.F.’s safety, care, health, and well-being by ensuring that J.F. was free from bullying

  from other students and having the appropriate supports and services in place to ensure he was

  safe while at school.

          113.    U School also had a duty to hire, retain, assign, supervise and train its faculty and

  agents who interacted with J.F. while on the school campus.




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 19 of 22
                                                                          S.F. and R.F., et al v. NSU
                                                                                           Complaint
                                                                                      Page 19 of 22

         114.    At all times material, U School was in loco parentis and was held to a standard of

  reasonable protection for the minor disabled child, J.F., who was its student.

         115.    At all times material, U School owed a duty to J.F. to investigate and prevent

  bullying by other students.

         116.    At all times material, U School owed a duty to J.F. to investigate and supervise its

  teachers, agents and employees, especially those staff members working directly with J.F., a

  disabled student.

         117.    At all times material, U School had a duty to ensure that the appropriate

  interventions, accommodations, services, and supports were in place for J.F.

         118.    At all times material, U School had a duty to ensure that the staff working with

  and having contact with J.F. were trained on his disability and his needs and that the appropriate

  services, interventions and supports were in place to ensure J.F.’s safety on the school campus.

         119.    At all times material, U School breached these duties in one or more of the

  following ways:

             a. Failing to investigate and protect J.F. from bullying;
             b. Failing to provide a safe environment for J.F. where he would be supervised at all
                 times in a safe and secure manner by teachers, agents and/or employees of the U
                 School;
             c. Failing to provide the necessary training, specifically to the before school
                 teachers, assistant teachers, and occupational therapist, to ensure that J.F. would
                 not be humiliated in front of his peers, allowed to abscond and hide in a bathroom
                 or be escalate by the adults who were to be trained to deescalate J.F.; and
             d. Failing to provide the appropriate services, supports, interventions and/or training
                 for staff interacting with a disabled student.

         120.    As a further direct and proximate cause of the negligence of the U School, J.F.


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 20 of 22
                                                                              S.F. and R.F., et al v. NSU
                                                                                               Complaint
                                                                                          Page 20 of 22

  was subjected to gross neglect which caused J.F. to suffer psychological injures and suffering,

  humiliation, embarrassment, low self-image, low self-esteem, loss of sleep, loss of trust and loss

  of the capacity for the enjoyment of life.

            121.    As a further direct and proximate cause of the negligence of the U School, J.F. has

  incurred medical and psychological expenses for the treatment of his injuries and will incur such

  expenses in the future.

            WHEREFORE, the Plaintiffs, S.F. and R.F., individually and on behalf of J.F., sue

  defendant U School for damages in excess of $15,000.00 including pre and post judgment

  interest to the extend allowed by law, plus costs and interest, and demand a trial by jury for all

  triable issues.

                                             COUNT V
                                        BREACH OF CONTRACT

            122.    Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 86 of the

  Complaint as if fully set forth herein.

            123.    At all times material, U School and S.F. and R.F. had a contract for educational

  services.

            124.    Defendant had a duty to educate J.F. and ensure that the program was accessible

  to J.F.

            125.    Defendant breached the contract by taking monies from Plaintiffs, without

  providing the full services for which the payments were intended. Defendant further breached the

  contract by expelling J.F. for the school program and not returning unused tuition as required by

  the contract.

            126.    Defendant’s breach caused Plaintiffs to suffer damages.



     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 21 of 22
                                                                          S.F. and R.F., et al v. NSU
                                                                                           Complaint
                                                                                      Page 21 of 22

          WHEREFORE, the Plaintiffs, S.F. and R.F., individually and on behalf of J.F., sue

  defendant U School for damages in excess of $15,000.00 including pre and post judgment

  interest to the extend allowed by law, plus costs and interest, and demand a trial by jury for all

  triable issues.

                                       COUNT VI
                    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

          127.      Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 86 of the

  Complaint as if fully set forth herein.

          128.      Plaintiffs further allege that the Defendant had knowledge of Plaintiff, J.F.’s

  disability and his needs, however and notwithstanding that knowledge, intentionally deprived

  Plaintiff of his rights, excessively discipling, removing J.F. from class and isolating him in this

  office, and then permanently excluding him from the U School program all together. Then the U

  School refused to send home any academic work to ensure that J.F. would have continuity in his

  education and refused to provide copies of J.F.’s education records.

          129.      Based upon the Defendant’s outrageous acts of discrimination and retaliation,

  showing both deliberate and reckless acts, the Defendant intentionally inflicted emotional

  distress unto the Plaintiffs.

          130.      As a result of the Defendant’s actions and in actions, Plaintiffs have suffered

  damages.

          WHEREFORE, S.F. and R.F., individually and on behalf of J.F., demand a judgment

  against the Defendant for compensatory damages, extreme emotional distress, damages of

  physical discomfort and inconvenience, mental suffering, humiliation, loss of enjoyment of life,




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 0:20-cv-60342-AHS Document 1 Entered on FLSD Docket 02/14/2020 Page 22 of 22
                                                                      S.F. and R.F., et al v. NSU
                                                                                       Complaint
                                                                                  Page 22 of 22

  punitive damages, interest, attorneys’ fee and such further relief as this court deem just and

  equitable.

                                 DEMAND FOR JURY TRIAL

   PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.


         Dated this 14th day of February, 2020.

                                              By: /s/ Stephanie Langer___
                                              Stephanie L. Langer, Esq.
                                              Fla. Bar No: 149720
                                              Matthew W. Dietz, Esq.
                                              Fla. Bar No.: 0084905
                                              Disability Independence Group, Inc.
                                              2990 Southwest 35th Avenue
                                              Miami, Florida 33133
                                              Telephone (305) 669-2822
                                              Facsimile (305) 442-4181
                                              slanger@justdigit.org
                                              mdietz@justdigit.org
                                              aa@justdigit.org




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
